Judgment reversed on the law and a new trial granted, with costs to the appeUant to abide the event, on the ground that the plaintiff released certain security consisting of shares of the Snider Packing Company and received other security in place thereof without the knowledge or consent of the appeUant, an accommodation joint maker, and aHowance has not been made for the amount of security so relinquished; and on the further ground that an issue of fact was presented as to whether certain shares of the Kurlash Co., Inc., were security and released without the knowledge and consent of the appeUant, the value of the Kurlash shares not appearing in the record. AH concur, except Crosby, J., who dissents and votes for affirmance.